Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 was filed after the mailing date of the Non-Final Office Action on 05/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
	This office action is in response to an amendment application received on 08/12/2021. In the amendment, applicant has presented claims 23-38. Claims 1-22 remain cancelled. None of the claims have been amended and no new claim has been added.
	For this office action, claims 23-38 have been received for consideration and have been examined. 
Amendments to the Drawings
	Applicant’s submitted drawings sheet to replace Figure 3 has been reviewed and accepted in this Office Action. 
Response to Arguments
Amendments to the Drawings
	Applicant’s submission to drawings have been reviewed by the examiner and drawing of FIG. 3 has been entered. However, examiner would like to point out for the record that formula presented in FIG. 3 of the submitted drawings for the detection of spoof string has no “concrete support” in the specification. There is no description or explanation regarding how different variables in the formula are used and how the formula is functions which is important for the invention.
Claim Rejections – 35 U.S.C. § 101
	Applicant’s remarks regarding claims rejection under 35 U.S.C. § 101 as directed to a judicial exception without significantly more has been reviewed by the examiner, however, remarks have been found unpersuasive. Regarding applicant’s remark that “an idea of itself” is no longer part of the guidelines, examiner agrees however, claims still fall into the category of mathematical concepts such as mathematical relationships, mathematical formulas/equations and mathematical calculations. 
	With respect to applicant’s presented analysis of decision of case law “RESEARCH CORPORATION TECHNOLOGIES V. MICROSOFT”, examiner notes that the Court’s analysis in this case is not applicable in the examiner’s analysis of instant claims. Principally “RESEARCH CORPORATION TECHNOLOGIES V. MICROSOFT” case is about Digital halftoning technology thus allows computer displays and printers to render [output] an approximation of an image by using fewer colors or shades of gray than the original image. For the most part, this opinion discusses halftoning technology with reference primarily to a black-and-white image with varying shades of gray, rather than a color image. The Court further analyzes that the invention in the “RESEARCH CORPORATION TECHNOLOGIES V. MICROSOFT” case presents functional and palpable applications in the field of computer technology. These inventions address "a need in the art for a method of and apparatus for the halftone rendering of gray scale images in which a digital data processor is utilized in a simple and precise manner to accomplish the halftone whereas the instant claims is not outputting / rendering any data or results and merely performing comparison of “x” and “y” coordinate variables of the image of the spoof string with the image of the test string as allegedly mentioned by the applicant in the remarks (See Page # 4). 
With respect to applicant’s remark that Claim 23 recites features that quality as “significantly more” at least by virtue of improving the functioning of a computer and cites paragraph [0018] which discloses an idea of identifying one text from another text using a “Levenshtein distance”, however, due to “Levenshtein distance” not producing reliable results, there is a need to identify a spoofed string (See Page 4-5). In response to this examiner mentions that Claim 23 lacks any language or concept where the process or method is performing any type of identification or generating output of the comparison of “x” and “y” coordinate variables of the image of the spoof string with the image of the test string. The claim simply performing comparison of “x” and “y” coordinate variables of the image of the spoof string with the image of the test string. The claim further recites a mathematical formula for performing mathematical calculations, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are 
Based on above explanations and interpretation, the rejection of the claims under 35 U.S.C. § 101 has been maintained in this Office Action. 
Claim Rejections – 35 U.S.C. § 112
	Applicant’s remarks regarding claims rejection under 35 U.S.C. § 112(a) has been reviewed by the examiner, however, remarks have been found unpersuasive. First of all, applicant states that “At the outset, Applicant notes “R(x,y)” does not appear in any of the claims. Thus, it is unclear how the Office’s question relates to the enablement of the claimed invention”. In response to that examiner mentions that applicant’s above statement is  erroneous and misleading because the formula from Figure 3 is part of the independent claims and “R(x,y)” variable is part of the claimed mathematical formula presented in figure 3. Furthermore, applicant’s submission of updated Figure 3 supports the examiner’s point of view that specification does not elaborate or present in detail how all the variables are used in the mathematical formula to calculate the similarity score. For instance, there is no explanation in the specification “what are x’ and y’ variables” and “what R(x,y) variable represents in the mathematical formula”. Also specification is silent with respect to why functions of ∑x', y' (T(x’,y’) * l(x+x',y+y')) / √ ∑x',y’ 'T(x'y’)2 * ∑x’, y’ l(x+x',y+y')2 are being divided and multiplied and how the threshold outcome is being calculated to detect spoof string. It is unclear of the relationship between R(x, y) and the summations indicated in FIG. 3 and there is no equal sign between the formula and R(x, y). Cited paragraphs [0030-0031] provides very minimal 
	With regards to applicant’s remark regarding undue experimentation is not required to implement the instant claim is unpersuasive to the examiner. The Test of Enablement requires an analysis whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. 
Examiner has elaborated Wands factors in this Office Action under ‘Enablement Requirement’ to support examiner’s rational that undue experimentation is required to practice the claims without specification providing much guidance on how one would calculate a similarity score by comparing pixels in plurality of iterations using the claim mathematical formula.
	Based on above explanation, rejection of claims under 35 U.S.C. § 112(a) has been maintain in this Office Action. 
Requirements for Information
	Applicant’s submission of Information Disclosure Statement (IDS) has been reviewed and accepted by the examiner. The submitted Non-Patent Literature documents suffice Office’s requirement to understand the information which was used to draft the application and withdrawn. 
Claim Rejections under 35 U.S.C. § 103
	Applicant’s remarks regarding claim rejections under 35 U.S.C. § 103 have been reviewed by the examiner and found to be unpersuasive. Examiner would like to note that Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/12/2021 prompted the new ground(s) of rejection presented in this Office Action. Therefore, examiner has rejected the claims in light of MPEP 706.07(a) in combination with one of the Non Patent Literature document (Titled: Template Matching) presented in the office action. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 23, 27, 31 and 35 are directed to a non-transitory computer, readable medium, method and apparatus. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claims are directed to method/system/apparatus for 
	acquire a spoof string, wherein the spoof string includes more than one character;
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string;
acquire an image of a test string, wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string;
	calculate a similarity score by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the image of the test string, based on
	
    PNG
    media_image1.png
    197
    443
    media_image1.png
    Greyscale

	wherein the “x” and “y” coordinate variables of the image of the spoof string are changed with each iteration as the image of the spoof string is compared to the image of the test string; and
	compare the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string.
 – falls into one of the four statutory categories (i.e., method and system). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner 
The abstract functions of the claims in the case are directed to system (apparatus) and method of a 
acquire a spoof string, wherein the spoof string includes more than one character;
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string;
acquire an image of a test string, wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string;
	calculate a similarity score by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the image of the test string, based on
	
    PNG
    media_image1.png
    197
    443
    media_image1.png
    Greyscale

	wherein the “x” and “y” coordinate variables of the image of the spoof string are changed with each iteration as the image of the spoof string is compared to the image of the test string; and
	compare the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string. 
mathematical operations as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking)” that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being generated by using mathematical operations/correlations which was ruled abstract in: 
         a. Organizing and manipulating information through mathematical correlations (Digitech);
         b. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
Furthermore, the invention is nothing more than generating a number by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, a mathematical formula for calculating parameters indicating an abnormal condition (Grams). While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data to make an observation i.e., mental process. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to generate a number.
Step 2A (prong 2) Identifying an integrated practical application
step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states The computer system depicted is a schematic illustration of a computing system that may be utilized to implement various embodiments to execute the algorithms (para [0038]); note also cited art of record also discloses processors; devices, programs (see, e.g., Feng: para [0031]). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., generating a number/score.
Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the mathematical formula without integrating the model into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23, 27, 30 and 35 and their respective dependent claims are rejected under 35 U.S.C. 112(a), as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The test for enablement according to 35 U.S.C. 112(a), is whether the ordinary artisan, based upon the disclosure, would be able to make and use the invention without undue experimentation, and a determination of whether the experimentation required is undue should be conducted in accordance with the Wands factors {In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988)). 
In the present case, Applicant has presented a mathematical formula in fourth limitation of above mentioned independent claims which is illustrated in FIG. 3 of the submitted drawings, however, specification is completely silent and does not elaborate or present in detail how all the variables are used in the mathematical formula to calculate the similarity score. For instance, there is no explanation in the specification “what are x’ and y’ variables” and “what R(x,y) variable represents in the mathematical formula”. Also specification is silent with respect to why functions of ∑x', y' (T(x’,y’) * l(x+x',y+y')) / √ ∑x',y’ 'T(x'y’)2 * ∑x’, y’ l(x+x',y+y')2 are being divided and multiplied and how the threshold outcome is being calculated to detect spoof string. It is unclear of the relationship between R(x, y) and the summations indicated in FIG. 3 and there is no equal sign between the formula and R(x, y). Cited paragraphs [0030-0031] provides very minimal information with respect to how the formula is used to calculate a similarity score. Examiner would like to emphasize the fact that lack of support in the specification for the mathematical formula would not satisfactorily put the invention in practice and consequently raise doubt as to enablement.
As per MPEP 2161.01 III, to satisfy the enablement requirement, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
With respect to “The Enablement Requirement” in MPEP 2164, there is “Test of Enablement” in the MPEP 2164.01 which states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988)”.
In the field of mathematics, the formula is “is a concise way of expressing information symbolically, as in a mathematical formula or a chemical formula. The informal use of the term formula in science refers to the general construct of a relationship between given quantities” and in light of this definition, the instant specification is utterly silent as to, how it was constructed, what are the relationship between given variables and what is the origin of the formula. 
The cited NPL reference Titled “Template Matching”, clearly describes the correlation function in paper whereas applicant did not describe at all that their function is a “correlation function”.
With respect to the Wands factors, Examiner finds that:
(A) The breadth of the claims: The claims are ambiguous and vague in comparison to the actual steps the ordinary artisan would have to undertake to calculate a similarity score by comparing, a pixel in the image of the spoof string to a pixel in the image of the test string using the claimed mathematical formula.
(B) The nature of the invention: The use of mathematical formula is a well-known technique in template matching against overlapped image regions, however, the claim and the specification is silent as to, how it was constructed, what are the relationship between given variables and what was the motive of using the claimed formula. 
The state of the prior art: As indicated above, implementing the claimed mathematical formula is not well known in the art and one needs to literally find what each variable means and consists of before they can be plugged in the claimed formula.   
(D) The level of one of ordinary skill: The skill of the ordinary artisan for cryptography including comparing text strings and detecting spoofed strings is fairly high, with the ordinary artisan holding at least a 4 year degree in computer science, computer engineering, network security, or similar. 
(E) The level of predictability in the art: With regard to art of comparing text strings and detecting spoofed strings, it is a well-known and well-understood area and there is a high predictability.
(F) The amount of direction provided by the inventor: Minimal, if any, direction is provided by the inventor. As indicated above, no direction is given towards the implementation of the claimed mathematical formula.
(G) The existence of working examples: A working example appears to exist inasmuch as the present specification uses the well-known comparing text strings and detecting spoofed strings. However, specification does not provide any guidance as to how the formula variables are implemented.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Significant experimentation would be required on the part of the ordinary artisan to implement the variables in the claimed mathematical formula , as neither the prior art nor the present specification provides much guidance on how one would generate these values.

Dependent claims are rejected for incorporating the deficiency of claims 23, 27, 30 and 35 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., (US20100313266A1) in view of submitted NPL Document in submitted IDS on 08/21/2021 titled “Template Matching” publication date of June 3 2015.
Regarding claim 23, Feng discloses:

acquire a spoof string (i.e. suspicious hostnames), wherein the spoof string includes more than one character ([0016] A user may type the URL or may click on a link embedded in a webpage or an email … client systems 110 through 116, routers 102 through 106, DNS server 118, or server 120 can attempt to inform the user of a potential phishing site by identifying URLs including suspicious hostnames. Suspicious hostnames can appear similar to legitimate hostnames; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images … At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character; [0018] the hostname may include multiple words separated by punctuation characters and the character can be a first character of a word within the URL);
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string ([0017] At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character);
acquire an image of a test string ([0017] the selection of the other character of the pair; a string is an array of characters and can be of length 1;  See also [0028] where the analysis is with respect to database of known trusted/phishing URLs and the “determine similarity” of 516 is using any similarity determining technique including “image distance”), 
	calculate a similarity score (i.e. generating a similarity score) by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the FIG. 2; step 208 Calculate image distance; [0017] At 206, the glyphs of the characters can be compared using image analysis algorithms and an image distance between the glyphs can be determined, as illustrated at 208. For example, the image difference can include the number of pixels that are different between the two glyphs. In an embodiment, the image distance may be weighted based on which pixels are different; Fig 5, step 516, 518; [0028] provides for determining an input URL is visually similar to a URL within a database of trusted/phishing URLs by generating a similarly score based on image distance); and
compare the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string (FIG. 3; step 306; Determine encoded distance between two consecutive characters can be compared to a threshold; At 306, the encoded distance can be determined. As used herein, the encoded distance is the integral distance between two characters in a machine encoding. For example, in ASCII the character “A” is encoded as the decimal integer 65 and the character “a” is encoded as the decimal integer 97. The encoded distance between “A” and “a” in ASCII is 32. At 308, the encoded distance between two consecutive characters can be compared to a threshold; [0025] when the domain name does not match any of the trusted domain names, as illustrated at 512, the system can determine if the domain name matches a known phishing site. When the domain name matches a known phishing site, an event can be triggered, as illustrated at 514). 
Feng fails to disclose:
wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string; a technique for digital image correlation by comparing digital images through mathematical formula.
However, NPL document discloses:
	wherein I(x,y) represents X and Y coordinates of a pixel in the image (See NPL Page # 2; Method # 6 disclosing formula 

    PNG
    media_image2.png
    104
    705
    media_image2.png
    Greyscale
);
a technique for digital image correlation by comparing digital images through mathematical formula (See NPL Page # 2; Method # 6 disclosing formula 

    PNG
    media_image2.png
    104
    705
    media_image2.png
    Greyscale
).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Feng reference and include teachings of NPL document for the comparison of digital images through digital image correlation.
One of ordinary skill in the art would be motivated to use mathematical correlation when performing image similarity determination in order to enable the calculation of image distance using any known correlation functions, such as that disclosed by cited NPL (See Page # 2; Section “What does this program do?”).
Regarding claim 24, the combination of Feng and NPL document discloses:
Feng: [0016] Client systems 110 through 116 can access a website on server 120 using a Universal Resource Locators (URL) including a hostname for server 120. A user may type the URL or may click on a link embedded in a webpage or an email; [0024] FIG. 5 is a flow diagram illustrating yet another method of identifying a possible phishing site. At 502, the system can identify a URL within a document. The document can be part of a stored file or a message transferred between devices. For example, the document can include a web page, an email message).
Regarding claim 25, the combination of Feng and NPL document discloses:
The at least one non-transitory, computer-readable medium of Claim 23, wherein the one or more instructions, when executed by at the least one processor, further cause the at least one processor to:
display the string (Feng: [00259] when the domain name does not have a high similarity score, at 520, the system can identify the anchor text and the content surrounding the URL. The anchor text can be the text displayed as the hypertext link).
Regarding claim 26, the combination of Feng and NPL document discloses:
The at least one non-transitory, computer-readable medium of Claim 23, wherein the string includes characters, text, numbers, or symbols (Feng: [0016] Suspicious hostnames can appear similar to legitimate hostnames by replacing characters with similar looking characters from a same or different alphabet and by deleting or rearranging characters within the hostname. As used herein, an alphabet refers to a set of characters used to represent writing in a language. Different languages, such as English, Greek, and Japanese, can use different alphabets; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images. For example, the character “1” (a lower-case “L”) can be similar to the character “1” (the Arabic numeral one). At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character. The glyphs of the characters may depend on the font being used to render the characters).
Regarding claim 27, the Feng discloses:
An apparatus, comprising:
a memory that stores a test string; and 
a processor to 
acquire a spoof string (i.e. suspicious hostnames), wherein the spoof string includes more than one character ([0016] A user may type the URL or may click on a link embedded in a webpage or an email … client systems 110 through 116, routers 102 through 106, DNS server 118, or server 120 can attempt to inform the user of a potential phishing site by identifying URLs including suspicious hostnames. Suspicious hostnames can appear similar to legitimate hostnames; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images … At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character; [0018] the hostname may include multiple words separated by punctuation characters and the character can be a first character of a word within the URL);
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string ([0017] At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character);
acquire an image of a test string ([0017] the selection of the other character of the pair; a string is an array of characters and can be of length 1;  See also [0028] where the analysis is with respect to database of known trusted/phishing URLs and the “determine similarity” of 516 is using any similarity determining technique including “image distance”), 
	calculate a similarity score (i.e. generating a similarity score) by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the image of the test string (FIG. 2; step 208 Calculate image distance; [0017] At 206, the glyphs of the characters can be compared using image analysis algorithms and an image distance between the glyphs can be determined, as illustrated at 208. For example, the image difference can include the number of pixels that are different between the two glyphs. In an embodiment, the image distance may be weighted based on which pixels are different; Fig 5, step 516, 518; [0028] provides for determining an input URL is visually similar to a URL within a database of trusted/phishing URLs by generating a similarly score based on image distance); and
compare the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string (FIG. 3; step 306; Determine encoded distance between two consecutive characters can be compared to a threshold; At 306, the encoded distance can be determined. As used herein, the encoded distance is the integral distance between two characters in a machine encoding. For example, in ASCII the character “A” is encoded as the decimal integer 65 and the character “a” is encoded as the decimal integer 97. The encoded distance between “A” and “a” in ASCII is 32. At 308, the encoded distance between two consecutive characters can be compared to a threshold; [0025] when the domain name does not match any of the trusted domain names, as illustrated at 512, the system can determine if the domain name matches a known phishing site. When the domain name matches a known phishing site, an event can be triggered, as illustrated at 514). 
Feng fails to disclose:
wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string; a technique for digital image correlation by comparing digital images through mathematical formula.
However, NPL document discloses:
	wherein I(x,y) represents X and Y coordinates of a pixel in the image (See NPL Page # 2; Method # 6 disclosing formula 

    PNG
    media_image2.png
    104
    705
    media_image2.png
    Greyscale
);
a technique for digital image correlation by comparing digital images through mathematical formula (See NPL Page # 2; Method # 6 disclosing formula 

    PNG
    media_image2.png
    104
    705
    media_image2.png
    Greyscale
).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Feng reference and include 
One of ordinary skill in the art would be motivated to use mathematical correlation when performing image similarity determination in order to enable the calculation of image distance using any known correlation functions, such as that disclosed by cited NPL (See Page # 2; Section “What does this program do?”).
Regarding claim 28, the combination of Feng and NPL document discloses:
The apparatus of Claim 27, wherein the string is captured from an email address or a uniform resource locator (URL) (Feng: [0016] Client systems 110 through 116 can access a website on server 120 using a Universal Resource Locators (URL) including a hostname for server 120. A user may type the URL or may click on a link embedded in a webpage or an email; [0024] FIG. 5 is a flow diagram illustrating yet another method of identifying a possible phishing site. At 502, the system can identify a URL within a document. The document can be part of a stored file or a message transferred between devices. For example, the document can include a web page, an email message).
Regarding claim 29, the combination of Feng and NPL document discloses:
The apparatus of Claim 27, further comprising: 
a display that display the string (Feng: [00259] when the domain name does not have a high similarity score, at 520, the system can identify the anchor text and the content surrounding the URL. The anchor text can be the text displayed as the hypertext link).
Regarding claim 30, the combination of Feng and NPL document discloses:


wherein the string includes characters, text, numbers, or symbols (Feng: [0016] Suspicious hostnames can appear similar to legitimate hostnames by replacing characters with similar looking characters from a same or different alphabet and by deleting or rearranging characters within the hostname. As used herein, an alphabet refers to a set of characters used to represent writing in a language. Different languages, such as English, Greek, and Japanese, can use different alphabets; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images. For example, the character “1” (a lower-case “L”) can be similar to the character “1” (the Arabic numeral one). At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character. The glyphs of the characters may depend on the font being used to render the characters).
Regarding claim 31, Feng discloses:
A method, comprising:
acquire a spoof string (i.e. suspicious hostnames), wherein the spoof string includes more than one character ([0016] A user may type the URL or may click on a link embedded in a webpage or an email … client systems 110 through 116, routers 102 through 106, DNS server 118, or server 120 can attempt to inform the user of a potential phishing site by identifying URLs including suspicious hostnames. Suspicious hostnames can appear similar to legitimate hostnames; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images … At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character; [0018] the hostname may include multiple words separated by punctuation characters and the character can be a first character of a word within the URL);
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string ([0017] At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character);
acquire an image of a test string ([0017] the selection of the other character of the pair; a string is an array of characters and can be of length 1;  See also [0028] where the analysis is with respect to database of known trusted/phishing URLs and the “determine similarity” of 516 is using any similarity determining technique including “image distance”), 
	calculate a similarity score (i.e. generating a similarity score) by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the image of the test string (FIG. 2; step 208 Calculate image distance; [0017] At 206, the glyphs of the characters can be compared using image analysis algorithms and an image distance between the glyphs can be determined, as illustrated at 208. For example, the image difference can include the number of pixels that are different between the two glyphs. In an embodiment, the image distance may be weighted based on which pixels are different; Fig 5, step 516, 518; [0028] provides for determining an input URL is visually similar to a URL within a database of trusted/phishing URLs by generating a similarly score based on image distance); and
compare the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string (FIG. 3; step 306; Determine encoded distance between two consecutive characters can be compared to a threshold; At 306, the encoded distance can be determined. As used herein, the encoded distance is the integral distance between two characters in a machine encoding. For example, in ASCII the character “A” is encoded as the decimal integer 65 and the character “a” is encoded as the decimal integer 97. The encoded distance between “A” and “a” in ASCII is 32. At 308, the encoded distance between two consecutive characters can be compared to a threshold; [0025] when the domain name does not match any of the trusted domain names, as illustrated at 512, the system can determine if the domain name matches a known phishing site. When the domain name matches a known phishing site, an event can be triggered, as illustrated at 514). 
Feng fails to disclose:
wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string; a technique for digital image correlation by comparing digital images through mathematical formula.
However, NPL document discloses:
	wherein I(x,y) represents X and Y coordinates of a pixel in the image (See NPL Page # 2; Method # 6 disclosing formula 

    PNG
    media_image2.png
    104
    705
    media_image2.png
    Greyscale
);
a technique for digital image correlation by comparing digital images through mathematical formula (See NPL Page # 2; Method # 6 disclosing formula 

    PNG
    media_image2.png
    104
    705
    media_image2.png
    Greyscale
).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Feng reference and include teachings of NPL document for the comparison of digital images through digital image correlation.
One of ordinary skill in the art would be motivated to use mathematical correlation when performing image similarity determination in order to enable the calculation of image distance using any known correlation functions, such as that disclosed by cited NPL (See Page # 2; Section “What does this program do?”).
Regarding claim 32, the combination of Feng and NPL document discloses:
The method of Claim 31, wherein the string is captured from an email address or a uniform resource locator (URL) (Feng: [0016] Client systems 110 through 116 can access a website on server 120 using a Universal Resource Locators (URL) including a hostname for server 120. A user may type the URL or may click on a link embedded in a webpage or an email; [0024] FIG. 5 is a flow diagram illustrating yet another method of identifying a possible phishing site. At 502, the system can identify a URL within a document. The document can be part of a stored file or a message transferred between devices. For example, the document can include a web page, an email message).
Regarding claim 33, the combination of Feng and NPL document discloses:

a display that display the string (Feng: [00259] when the domain name does not have a high similarity score, at 520, the system can identify the anchor text and the content surrounding the URL. The anchor text can be the text displayed as the hypertext link).
Regarding claim 34, the combination of Feng and NPL document discloses:
The method of Claim 31, wherein the string includes characters, text, numbers, or symbols (Feng: [0016] Suspicious hostnames can appear similar to legitimate hostnames by replacing characters with similar looking characters from a same or different alphabet and by deleting or rearranging characters within the hostname. As used herein, an alphabet refers to a set of characters used to represent writing in a language. Different languages, such as English, Greek, and Japanese, can use different alphabets; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images. For example, the character “1” (a lower-case “L”) can be similar to the character “1” (the Arabic numeral one). At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character. The glyphs of the characters may depend on the font being used to render the characters).
Regarding claim 35, Feng discloses:
An apparatus, comprising:
means for acquiring a spoof string (i.e. suspicious hostnames), wherein the spoof string includes more than one character ([0016] A user may type the URL or may click on a link embedded in a webpage or an email … client systems 110 through 116, routers 102 through 106, DNS server 118, or server 120 can attempt to inform the user of a potential phishing site by identifying URLs including suspicious hostnames. Suspicious hostnames can appear similar to legitimate hostnames; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images … At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character; [0018] the hostname may include multiple words separated by punctuation characters and the character can be a first character of a word within the URL);
convert the spoof string to an image, wherein T(x,y) represents X and Y coordinates of a pixel in the image of the spoof string ([0017] At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character); and means
for acquire an image of a test string ([0017] the selection of the other character of the pair; a string is an array of characters and can be of length 1;  See also [0028] where the analysis is with respect to database of known trusted/phishing URLs and the “determine similarity” of 516 is using any similarity determining technique including “image distance”), 
	for calculate a similarity score (i.e. generating a similarity score) by comparing, in a plurality of iterations, a pixel at T(x,y) in the image of the spoof string to a pixel at I(x,y) in the image of the test string (FIG. 2; step 208 Calculate image distance; [0017] At 206, the glyphs of the characters can be compared using image analysis algorithms and an image distance between the glyphs can be determined, as illustrated at 208. For example, the image difference can include the number of pixels that are different between the two glyphs. In an embodiment, the image distance may be weighted based on which pixels are different; Fig 5, step 516, 518; [0028] provides for determining an input URL is visually similar to a URL within a database of trusted/phishing URLs by generating a similarly score based on image distance); and
for comparing the similarity score to a threshold value to determine whether the spoof string is a spoof of the test string (FIG. 3; step 306; Determine encoded distance between two consecutive characters can be compared to a threshold; At 306, the encoded distance can be determined. As used herein, the encoded distance is the integral distance between two characters in a machine encoding. For example, in ASCII the character “A” is encoded as the decimal integer 65 and the character “a” is encoded as the decimal integer 97. The encoded distance between “A” and “a” in ASCII is 32. At 308, the encoded distance between two consecutive characters can be compared to a threshold; [0025] when the domain name does not match any of the trusted domain names, as illustrated at 512, the system can determine if the domain name matches a known phishing site. When the domain name matches a known phishing site, an event can be triggered, as illustrated at 514). 
Feng fails to disclose:
wherein I(x,y) represents X and Y coordinates of a pixel in the image of the test string; a technique for digital image correlation by comparing digital images through mathematical formula.
However, NPL document discloses:
	wherein I(x,y) represents X and Y coordinates of a pixel in the image (See NPL Page # 2; Method # 6 disclosing formula 

    PNG
    media_image2.png
    104
    705
    media_image2.png
    Greyscale
);
a technique for digital image correlation by comparing digital images through mathematical formula (See NPL Page # 2; Method # 6 disclosing formula 

    PNG
    media_image2.png
    104
    705
    media_image2.png
    Greyscale
).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Feng reference and include teachings of NPL document for the comparison of digital images through digital image correlation.
One of ordinary skill in the art would be motivated to use mathematical correlation when performing image similarity determination in order to enable the calculation of image distance using any known correlation functions, such as that disclosed by cited NPL (See Page # 2; Section “What does this program do?”).
Regarding claim 36, the combination of Feng and NPL document discloses:
The apparatus of Claim 35, wherein the string is captured from an email address or a uniform resource locator (URL) (Feng: [0016] Client systems 110 through 116 can access a website on server 120 using a Universal Resource Locators (URL) including a hostname for server 120. A user may type the URL or may click on a link embedded in a webpage or an email; [0024] FIG. 5 is a flow diagram illustrating yet another method of identifying a possible phishing site. At 502, the system can identify a URL within a document. The document can be part of a stored file or a message transferred between devices. For example, the document can include a web page, an email message).
Regarding claim 37, the combination of Feng and NPL document discloses:
The apparatus of Claim 35, further comprising:
means for displaying the string  (Feng: [00259] when the domain name does not have a high similarity score, at 520, the system can identify the anchor text and the content surrounding the URL. The anchor text can be the text displayed as the hypertext link).
Regarding claim 38, the combination of Feng and NPL document discloses:
The apparatus of Claim 35, wherein the string includes characters, text, numbers, or symbols (Feng: [0016] Suspicious hostnames can appear similar to legitimate hostnames by replacing characters with similar looking characters from a same or different alphabet and by deleting or rearranging characters within the hostname. As used herein, an alphabet refers to a set of characters used to represent writing in a language. Different languages, such as English, Greek, and Japanese, can use different alphabets; [0017] FIG. 2 illustrates an exemplary method of identifying characters having similar looking images. For example, the character “1” (a lower-case “L”) can be similar to the character “1” (the Arabic numeral one). At 202, a pair of characters can be selected. At 204, the characters are rendered to form glyphs of the characters. As used herein, a glyph is a graphical representation of a character. The glyphs of the characters may depend on the font being used to render the characters).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/12/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.M.A./             Patent Examiner, Art Unit 2432                                                                                                                                                                                           /SYED A ZAIDI/Primary Examiner, Art Unit 2432